Citation Nr: 1744832	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left knee patellofemoral pain syndrome (also referred to as "left knee disability"). 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to June 1999 and from July 2006 to April 2007, including service in Iraq. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran was provided a hearing in April 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 


FINDING OF FACT

The probative evidence of record demonstrates the Veteran's left knee disability is related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for Veteran's left knee disability have been met.  38 U.S.C.A §§ 1110, 1101, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.12, 3.102, 3.104, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
 
Factual Analysis

The Veteran contends that his left knee patellofemoral pain syndrome is due to an in-service injury while on active duty. 

As an initial matter, the Board notes that the Veteran has been diagnosed with left knee patellofemoral pain syndrome.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

The Veteran testified at his April 2017 hearing that in 1989 he was injured after he fell off of a ladder.  The Veteran stated he was aboard his Navy ship at the time and received full medical service, which included having fluid drained from his knee for a few weeks.  He stated that he did mention his left knee disability during his discharge medical assessment.  The Veteran further testified that while he was deployed in April 2007, he suffered another injury where a tire fell on his left knee and left ankle while he was stationed in Iraq.  He stated he received subsequent treatment from the field doctors.  The Veteran's service treatments records (STRs) do show the Veteran suffered an injury in October 1989 and was diagnosed with left knee patellofemoral pain syndrome.  His STRs further confirm that in his March 1999 medical assessment, he mentioned his left knee as a condition he would seek VA Disability for.  His STRs also confirm that he suffered a second injury to his left knee while in service in April 2007.  As such, the Board finds that the evidence establishes that the Veteran had an in-service left knee injury.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is in relative equipoise on the matter.  


In September 2010, the Veteran received a Compensation and Pension examination on his left knee.  The examiner found the Veteran could extend both knees completely, flex them 135 degrees without pain, and the patellar motion was free of crepitus, pain, and fluid on each side.  The examiner noted that after five repetitions of his knee range of motion, he did not produce fatigue, weakness, lack of endurance or any other symptoms.  However, the examiner diagnosed the Veteran with left patellofemoral pain syndrome. 

In April 2012, the Veteran received another VA examination.  The examiner noted the Veteran had a left knee patellofemoral pain syndrome diagnosis.  The examiner stated the Veteran had flare ups of pain with prolonged walking, bending, ascending and descending stairs.  Upon examination, the examiner found the Veteran had no evidence of painful motion for knee flexion or knee extension.  There was also no limitation of extension.  The examiner noted that the Veteran did have functional loss or impairment of the left knee with pain on movement and interference with sitting, standing, or weight-bearing.  There was additional tenderness and pain to palpation for joint line or soft tissues in his left knee.  Further, the Veteran's muscle strength flexion and joint stability were marked as normal.  The examiner also noted that the Veteran had patellofemoral tenderness and crepitus on his left with compression and resisting patellar exertion with right quadriceps contraction.  The examiner lastly stated the Veteran's condition did have an impact on his ability to work because he had decreased capacity for prolonged standing, walking, and climbing.  Following this, the examiner opined that the Veteran's condition was less likely than not (50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided that the Veteran's knee contusion from his October 1989 injury likely resolved with conservative treatment because his subsequent service records showed no evidence of recurrent knee problems.  The examiner noted that after the Veteran's April 2007 accident, the examiner noted no abnormal findings of the left knee.  The examiner further stated that in the Veteran's March 1999 separation examination, he denied having recurrent knee problems.  The examiner further rationalized that the although the September 2010 examination diagnosed the Veteran with left knee patellofemoral pain syndrome, there were no specific complaints regarding the left knee noted and the examination was "unremarkable." 

Although the April 2012 examiner found the Veteran's current condition to not be related to his in-service injury, the Board is placing no probative value on the examiner's opinion.  The medical examiner fails to consider that the Veteran has consistently been diagnosed with left patellofemoral pain syndrome since his October 1989 in-service incident.  His service records before 1989, including his entrance examination, show no issue with his left knee prior to the October 1989 injury.  Further, the Board notes that in April 2017, the Veteran provided his in-service report of medical assessment from March 1999 that states the Veteran would seek VA disability for his left knee. 

The Board finds that the Veteran's having been diagnosed with left knee patellofemoral pain syndrome while in service, and consistently being diagnosed with the condition since the original in-service injury, to be evidence weighing in favor of the Veteran's claim.  In the absence of any specific symptoms that make a nexus between the Veteran's current left knee disability and service, the Board concludes that service connection on a direct basis because of in-service incurrence or onset of left knee patellofemoral pain syndrome is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  

Therefore, the Board is granting service connection for left knee patellofemoral pain syndrome as directly incurred in service.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for left knee patellofemoral pain syndrome is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


